Opinion of the Court by
Judge Settle
Affirming.
This is the second appeal of the first above styled case,- and the second motion for an appeal in the second and third cases. The cases have been twice tried together in the court below. On the first of these trials the appellees each recovered a judgment against the appellant; that in favor of- J. B. Gordon being for $500.00; that in favor of Mose Minor for $400.00, and that in favor- of Ottie Reynolds for $200.00.
Pn the first appeal of the three cases, the first prosecuted as a matter of right because the amount in controversy was $500.00 and the others granted by this court because the amount in controversy in -each was as much as $200.00, and less than $500.00. All the judgments were reversed because of error in the trial court’s instructions to the jury and the several causes remanded to that court for another trial consistent with the opinion. (See opinion in Minor v. Gordon, etc., 170 Ky. 609; and response to petition for rehearing, 171 Ky. 790.) The return of the cases to the circuit court was followed by the second trial, in which each of the appellees recovered of J. S. Minor a judgment for the same amount recovered on the first trial. The latter was refused a new trial and has again appealed, the appeal from the judgment in favor of J. B. Gordon for $500.00 being taken as a matter of right and those from the judgment in favor of Mose Minor for $400.00, and Ottie Reynolds for $200.00, applied for by motions entered in this court.
We have not been favored with a brief by the appellant or appellees, and in the absence of a brief from the appellant specifying the errors for which a reversal is asked, we will assume that no errors exist, or that they have been waived and, consequently, that the judgment appealed from correctly determined the rights of the parties. Commonwealth v. Lexington & Eastern Ry. Co., 167 Ky. 442; Continental Ins. Co. v. Ramsey, 160 Ky. 158; Crawford v. Wiedeman, 158 Ky. 333;; Brown v. Daniels, 154 Ky. 267.
*591For the reasons indicated the judgment in the appeal of J. S. Minor v. J. B. Gordon is affirmed. The motions for an appeal in the cases of J. S. Minor v. Mose Minor and J. S. Minor v. Ottie Reynolds are overruled, the appeals refused, and the judgment in each of these cases' affirmed.